      Case 1:18-cv-04712-JPO Document 37 Filed 10/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MYTAYARI KEYES
                                      Plaintiffs,      NOTICE OF MOTION
                                                         18-cv-4712(JPO)
                        -against-

 THE CITY OF NEW YORK, et al.,

                                    Defendants.



                PLEASE TAKE NOTICE that upon the annexed Declaration of Assistant

District Attorney Lauren Angelo dated October 1, 2019 the accompanying memorandum of

law, and all prior pleadings and proceedings herein, current Assistant District Attorneys, Tania

Fiedorek and Jeffrey Levinson all of whom are non-parties and have been served with

subpoenas calling for their appearance at a deposition, will move this Court before the

Honorable J. Paul Oetken, United States District Judge at the United States Courthouse for

the Southern District of New York for an Order pursuant to Federal Rule of Civil Procedure

45(d)(3) quashing said deposition subpoenas, as well as for any further relief the Court may

deem just and proper.


Dated:          New York, New York
                October 1, 2019
                                                CYRUS R. VANCE, JR.
                                                District Attorney of New York County
                                                Attorney for ADAs Fiedorek and Levinson
                                                One Hogan Place
                                                New York, New York 10013
                                                (212) 335-9000

                                                By:     ______/s_____________
                                                        Lauren Angelo
                                                        Assistant District Attorney


                                                                                              1
Case 1:18-cv-04712-JPO Document 37 Filed 10/01/19 Page 2 of 2




                                                                2
